Detailed Action
Summary
1. This office action is in response to the application filed on March 31, 2021. 
2. Claims 1-18 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. Drawings are objected to because of the following informalities. 
Applicant mentioned Fig.1A and 1B is exemplary conventional power management circuit such that it should be liable as prior art.
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 08/28/2010,11/19/2021 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 6 , 17 and 18 are objected to because of the following informalities: 
Claim 6 recites “two times the battery voltage” in lines 3,9 and 8 respectively should be “the two times the battery voltage.”
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “2021/0257971” in view of Henzler “20180278213”.
In re to claim 1 Kim discloses a power management circuit (Figs. 1-35 discloses a supply modulator includes a linear regulator that generates an output voltage in an envelope tracking mode. Furthermore, Fig.35 shows power management unit (PMU) 2130. Examiner noted that Figs. 1-35 are considered as the same embodiment) comprising: 5a voltage circuit (Figs. 4 and 15 shows noise reduction unit 370, switching regulator 330 and the SIMO converter 310/a boost-buck converter 315 are configured to generate voltage) configured to generate an average power tracking (APT) voltage at a voltage output based on a battery voltage supplied by a voltage source (see abstract, parag.0005 and 0006); and a control circuit (converter controller 312 and regulator controller 333) configured to: 
determine whether the battery voltage is below a low battery 10threshold (the SIMO converter 310 may step up or step down an input voltage (i.e., a power (e.g., VBAT of FIG. 5) provided from a battery) based on the plurality of reference voltage signals VREF_VLA and VREF_APT and may generate and output the plurality of voltages VO1 and VO2, see parag.0104,lines 1-4. Furthermore, the switching regulator 330 operates, the switching regulator 330 may independently regulate an input voltage (i.e., a power (e.g., VBAT of FIG. 6) provided from a battery) to a target level. The switching regulator 330 may provide a regulated voltage VSW to the power amplifier (e.g., PA of FIG. 3) as the output voltage VET_APT., see parag.0118. Furthermore, see parag.0226, lines 1-4); and cause the voltage circuit to operate in a first mode to thereby maintain the APT voltage at a constant voltage level at the voltage output in response to the battery voltage being below the low battery threshold (a mechanism in which a voltage level of the second modulation voltage varies is illustrated in FIGS. 14A and 14B, a mechanism in which an output voltage varies when a mode is switched from the APT mode to the ET mode is illustrated in FIGS. 15A and 15B, and a mechanism in which an output voltage varies in the ET mode is illustrated in FIGS. 16A and 16B. The description will be given sequentially. Also, in each drawing, the description will be given under the assumption that a time interval unit by which a level of an output voltage is changed is the transmission time interval (TTI)), see parag.0176-187. Furthermore, FIGS. 28A and 28B are graphs illustrating a mechanism in which a voltage level of a second modulation voltage varies. FIGS. 29A and 29B are graphs illustrating a mechanism in which an output voltage varies when a mode is switched from an average power tracking mode to an envelope tracking mode. FIGS. 30A and 30B are graphs illustrating a mechanism in which an output voltage varies in an envelope tracking mode.).

Kim discloses voltage circuit , control circuit  and ATP at constant level but fails having battery voltage is below a low battery threshold .
Hinzler discloses comparator circuitry 303, (Fig.3) having battery voltage is below a low battery threshold (Fig. 3 shows the envelope or target signal is compared to a first threshold (threshold1) by comparator 303a and  a second comparator 303c is provided which is used to compare the battery voltage at node 306 to a second threshold (threshold2). see parag.0043, lines 1-6. Furthermore, the envelope or target signal is compared to a first threshold (threshold1) by comparator 303a and second comparator 303c is provided which is used to compare the battery voltage at node 306 to a second threshold (threshold2), see parag.0043 and parag.0014, lines 1-12.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modify supply modulator with a linear regulator of Kim to include a comparator 303 at taught by Hinzler in order obtain to as the envelope signal stays below the threshold for the majority of the time, higher average efficiency is achieved while still fulfilling EVM and noise requirements for long signal peaks. see parag.0021, lines 5-10.
 In re to claim 2 Kim discloses  (Figs. 1-35) wherein the control circuit (converter controller 312 and regulator controller 333)  is further configured to cause the voltage circuit to operate in a second mode to thereby generate the APT voltage at the voltage output in accordance with a time-variant APT target voltage in response to the battery voltage being above 20the low battery threshold (Figs.14A-16B and 28A-32 illustrates how the tracking mode is again changed from the ET mode to the APT mode while the voltage level of the second modulation voltage V_APT is maintained at the second voltage level LV2 in accordance with time variant).  
In re to claim 3 Kim discloses  (Figs. 1-35) wherein the control circuit (converter controller 312 and regulator controller 333) is further configured to cause the voltage circuit to maintain the APT voltage at the constant voltage level in the first mode to thereby eliminate a rush current drawn 25from the voltage source (the second modulation voltage is being supplied to the power amplifier (e.g., PA of FIG. 3) in the ET mode, the main controller 360 may operate the noise reduction unit 370 as the average power tracking signal generator. As such, the noise reduction unit 370 may be provided with the reference voltage signal VREF_APT from the digital-to-analog converter DAC_b. The noise reduction unit 370 may control the linear regulator LA based on the provided reference voltage signal VREF_APT such that the voltage VLA output from the linear regulator LA is maintained at a voltage (i.e., a DC voltage) of a uniform level, see parag.0172,  lines 1-6. Examiner noted that maintained at a voltage (i.e., a DC voltage) of a uniform level is reached by avoiding inrush current from the voltage source)
In re to claim 4 Kim discloses  (Figs. 1-35) wherein the voltage circuit (noise reduction unit 370, switching regulator 330 and the SIMO converter 310) comprises: a multi-level charge pump (a boost-buck converter 315 the boost-buck converter 315 may step up or step down an input voltage (i.e., a power (e.g., VBAT of FIG. 18) provided from a battery) based on the reference voltage signal VREF_VLA and may generate and output the voltage VO1) configured to generate a low-frequency voltage 30at multiple voltage levels based on the battery voltage and in accordance with a selected duty cycle (for example, the noise reduction unit 370  may include a low pass filter or an input buffer. In an embodiment, the low pass filter is characterized in that a specific gain value is obtained while removing a high-frequency noise of an image signal or a baseband of a digital-to-analog converter, see parag.0133, lines 4-8); and QID2084015 an inductor-capacitor (LC) circuit configured to output an average of the multiple voltage levels of the low-frequency voltage as the APT voltage (the noise reduction unit 370 may further include an average power tracking signal generator that controls the linear regulator LA such that the linear regulator LA outputs a voltage (i.e., a DC voltage) of a uniform level in the ET mode, see parag.0134).  
Kim discloses boost converter and noise reduction unit 370 configured to provide to low-frequency voltage but fails having charge pump and an inductor-capacitor (LC).
Hinzler discloses an envelope tracking system 500 using the DC-DC converter (Fig.5) having an inductor-capacitor (LC) ( Fig.5 shows that inductor -capacitor (LC) is coupled to DC-DC converter and In some embodiments, boosting circuitry 301 comprises a charge pump, see parag.0037, lines 1-6 .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modify supply modulator with a linear regulator of Kim to include inductor -capacitor (LC) and charge pump at taught by Hinzler in order to obtain the coil current of inductor in block 105 does not collapse, over-react, or oscillate anymore which leads to better efficiency, see parag.0033, lines 3-4.)
5 In re to claim 5 Kim discloses  (Figs. 1-35) wherein the multi-level charge pump ((a boost-buck converter 315 the boost-buck converter 315 ) is further configured to: operate in a buck mode to generate the low-frequency voltage at the battery voltage; and operate in a boost mode to generate the low-frequency voltage at two 10times the battery voltage (Figs. 16-17 shows a boost-buck converter is configured to provide a power supply voltage to the linear regulator and a noise reduction unit 370. The buck boos converter be implemented with a buck-boosting converter that bucks (or steps down) or boosts (or steps up) the input voltage VBAT. Examiner noted that noise reduction unit 370 is configured to buck-boost converter to provide the low pass filter by (removing high-frequency) is characterized in that a specific gain value is obtained while removing a high-frequency noise of an image signal or a baseband of a digital-to-analog converter., see parag.0133) 
Allowable Subject Matter
8. Claims 6-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “in the first mode, the voltage circuit is configured to output the APT voltage at the constant voltage level that is lower than or equal to two times the battery voltage ”.
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first hybrid circuit coupled between the LC circuit and the voltage output and is configured to: operate in a switch mode to provide the average of the multiple 20voltage levels of the low-frequency voltage directly to the voltage output; and operate in a low-dropout (LDO) mode to regulate the average of the multiple voltage levels of the low-frequency voltage to be provided to the voltage output; and 25a second hybrid circuit coupled between a first intermediate node in the multi-level charge pump and the voltage output and is configured to: operate in the switch mode to provide a voltage at the first intermediate node directly to the voltage output; and 30operate in the LDO mode to regulate the voltage at the first intermediate node to be provided to the voltage output ”.
In re to claims 8-18, claims 8-15 depend from claim 7, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839